                         1:19-cv-01080-JES-TSH # 31        Page 1 of 2
                                                                                                 E-FILED
                                                                     Monday, 19 April, 2021 01:36:31 PM
                                                                          Clerk, U.S. District Court, ILCD
                        UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS (PEORIA)

 Jason R. Sheldon and Steven Hunsberger,          )
                                                  )   Judge
                              Plaintiffs,         )   James E. Shadid
                                                  )
                         v.                       )   Magistrate Judge
                                                  )   Tom Schanzle-Haskins
 State Farm Fire and Casualty Company, et al      )
                                                  )   Case No. 1:19-cv-01080
                              Defendants.         )
                                                  )

                MOTION FOR LEAVE TO WITHDRAW APPEARANCE

       Jenner & Block LLP (“Jenner & Block”) hereby moves to withdraw the Appearance of

Emma J. O’Connor on behalf of State Farm Fire and Casualty Company and State Farm Mutual

Automobile Insurance Company, State Farm Life and Accident Assurance Company, and State

Farm General Insurance Company (“Defendants”). As of April 16, 2021, Ms. O’Connor is no

longer affiliated with Jenner & Block. Defendants will continue to be represented by Joseph J.

Torres of Jenner & Block.

 Dated: April 19, 2021                         Respectfully submitted,

                                               By: /s/ Joseph J. Torres

                                               Joseph J. Torres
                                               JENNER & BLOCK LLP
                                               353 N. Clark St.
                                               Chicago, Illinois 60654
                                               Telephone: 312 222-9350
                                               Facsimile: 312 923-2385
                                               jtorres@jenner.com

                                               Attorney for Defendants
                        1:19-cv-01080-JES-TSH # 31           Page 2 of 2



                                CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on April 19, 2021, a true and accurate copy of the
foregoing document was filed via the Court’s CM/ECF system and notification of such filing
was sent to all counsel of record:




                                                             /s/ Joseph J. Torres
                                                             Joseph J. Torres
